Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2018

                                      No. 04-18-00265-CR

                                     Felipe HERNANDEZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 17-12-03717-ZCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        After his appointed appellate counsel filed an Anders brief, this court advised the pro se
appellant that his pro se brief in this matter, if any, was due on or before December 17, 2018. On
November 30, 2018, the pro se appellant filed a motion for extension of time to file his pro se
brief. We GRANT the pro se appellant’s request and ORDER the pro se appellant to file his
brief in this court on or before January 16, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel and the pro se
appellant.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court